         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 1 of 25




                                                               The Honorable John C. Coughenour




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE

N.F., BY AND THROUGH HER MOTHER AND
NEXT FRIEND, M.R.,                                        Case No. 2:20-cv-00956-JCC
                       Plaintiff,
                                                          PLAINTIFF’S RESPONSE TO
       v.                                                 DEFENDANTS’ MOTION FOR
MICROSOFT CORPORATION WELFARE                             SUMMARY JUDGMENT
PLAN; PREMERA BLUE CROSS; and
MICROSOFT CORPORATION,
                     Defendants.



                                       I.   INTRODUCTION

       Plaintiff N.F. has established by a preponderance of the evidence that her treatment at

Sunrise Residential Treatment Center (“Sunrise”) commencing May 14, 2016, was medically

necessary under terms of the Microsoft Employee Health and Welfare Benefit Plan (“the Plan”).

       Defendants argue that the “abuse of discretion” standard of review applies based upon a

plan document and administrative services agreement, which they produced for the first time as

an exhibit to their motion for summary judgment. Defendants failed to produce these documents

(1) in pre-litigation communications, (2) in the administrative record, (3) in response to Plaintiff’s

First Request for Production of Documents, or (4) prior to the close of discovery, in violation of

the Federal Rules of Civil Procedure and Defendants’ fiduciary duties under ERISA. Courts hold

that belatedly-produced plan documents that potentially alter the applicable standard of review

should not be considered because of extreme prejudice. Because Plaintiff would be severely

PLAINTIFF’S RESPONSE TO DEFENDANTS’                               Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 1 of 25                         707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                     Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 2 of 25



prejudiced by consideration of these plan-related documents, they should not be admitted. Based

upon Plan’s 2016 Summary Plan Description (“SPD”) – the only plan document Defendants

produced prior to the filing of their motion for summary judgment – the Court should conduct a

de novo review. This Court concluded in A.H. v. Microsoft Corp. Welfare Plan, 2018 U.S. Dist.

LEXIS 94537, at *4 (W.D. Wash. June 5, 2018), that the applicable standard of review according

to that SPD is de novo.

       Even if the Court were to consider Defendants’ belatedly-produced documents (and it

should not), the documents make no difference because they do not delegate discretion to

Premera, the decision-maker regarding Plaintiff’s claim, pursuant to express plan procedures.

Accordingly, the applicable standard of review is de novo.

       Through her providers, Plaintiff has established that residential treatment at Sunrise was

the medically appropriate, least restrictive environment for treatment of her mental health and

substance abuse conditions. N.F.’s need for residential treatment is fully supported by all treating

providers and an examining neuropsychologist.

       Only Defendants’ file review consultants, Dr. Small and Dr. Holmes, concluded that

residential treatment was not medically necessary. However, their opinions were the result of

errors and shoddy work. Their brief reports do not discuss the medical record, or the basis for

their conclusions or their disagreement with the treating and examining providers. They failed to

contact a single provider to discuss Plaintiff’s condition or the difference of opinion. They issued

their reports on the same day their reviews were requested, calling into question the adequacy of

their reviews.

       Neither consultant applied the Plan’s coverage terms. Instead, they mechanically applied

an InterQual guideline that requires a showing that planned residential treatment be short-term

only – a condition absent from the Plan and that does not meet the standard of care. In applying

the guideline, they also erroneously cited a lack of dramatic violent behaviors, but ignored

Plaintiff’s history, which included early childhood trauma, including sexual abuse, recent school


PLAINTIFF’S RESPONSE TO DEFENDANTS’                              Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 2 of 25                        707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                    Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 3 of 25



and counseling refusal, extensive drug use and a substance abuse disorder, anxiety disorder and

post-traumatic stress disorder. The consultants’ rushed reports are without merit.

       Defendants attempt to buttress their arguments with an anonymous external review

(“IRO”) opinion. They obtained this opinion without Plaintiff’s consent. Indeed, Plaintiff was not

involved in the IRO process at all, and neither Defendants nor the reviewer noticed that Plaintiff’s

IRO request was for a different claim. The Court should not consider the IRO opinion, which was

obtained improperly, in violation of state and federal law.

       The only reasonable conclusion based upon a de novo review is that N.F. is entitled to

coverage of her claim for Sunrise’s treatment. Plaintiff asks the Court to overturn the erroneous

denial decision and order Defendants to approve and pay her coverage claim under the terms of

the Plan and pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B).

                                          II. ARGUMENT

      A. The Standard of Review is De Novo.

           1. The Plan Documents Only Confer Discretionary Authority on Microsoft, not
               Premera.

       “The de novo standard is appropriate ‘unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe the terms of

the plan.’”A.H., 2018 U.S. Dist. LEXIS 94537, at *4 (quoting Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989)). Defendants have not met their burden, as “the part[ies]

seeking discretionary review[,] to establish that such power exists under the plan.” Id. at *4-5

(citing Ingram v. Martin Marietta Long Term Disability Plan, 244 F.3d 1109, 1112 (9th Cir.

2001)). See Dkt. No. 28 at 8-9.

       A plan fiduciary can only delegate discretionary authority if: (1) the plan “expressly

provide[s] for procedures … allocating fiduciary responsibilities” and (2) the named fiduciaries

“designate persons … to carry out fiduciary responsibilities … under the plan.” 29 U.S.C. §

1105(c)(1). Neither requirement is met.


PLAINTIFF’S RESPONSE TO DEFENDANTS’                               Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 3 of 25                         707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                     Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 4 of 25



       First, the Plan fails to set forth any “procedures” for allocating fiduciary responsibilities.

It states that “Microsoft may delegate this discretionary authority to select service providers.”

Dkt. No. 25-1 at 93. It does not articulate any procedures on how any such delegation occurs.

Reserving the ability to delegate, standing alone, does not meet the requirement that the Plan

“expressly provide” for specific delegation “procedures.” Rodriguez-Abreu v. Chase Manhattan

Bank, 986 F.2d 580, 584 (1st Cir. 1993).

       An identical situation arose in Rodriguez-Abreu, where the plan provided that “the Named

Fiduciaries or their delegates have discretion in interpreting the meaning of Plan provisions and in

determining questions of fact.” Id. The language established no “express procedures” under which

a beneficiary (or a reviewing court) could determine whether a proper delegation had, in fact,

occurred under the plan:

       [Defendant Employer] fails to point to any plan provisions which provide express
       procedures for the delegation of the Fiduciary’s discretionary authority to a
       delegate, and we have found none.

Id. (emphasis added). See also Shane v. Albertson’s Inc. Emps.’ Disability Plan, 381 F. Supp. 2d

1196, 1203 (C.D. Cal. 2005) (“While the Trustees did have the power to delegate their

discretionary authority, nothing presented to the Court indicates that such authority was properly

delegated.”).

       Second, Premera was never designated. This is a fatal omission because “a named

fiduciary [must] properly designate[] another fiduciary” as its delegee. Madden v. ITT Long Term

Disability Plan for Salaried Employees, 914 F.2d 1279, 1283-84 (9th Cir. 1990). Here, the Plan

states that Microsoft “may” delegate discretionary authority to “select service providers.” It does

not state that Microsoft has done so. The law requires more:

       To be an effective delegation of discretionary authority so that the differential
       standard of review will apply, therefore, the fiduciary must properly designate a
       delegate for the fiduciary’s discretionary authority.
                                             * * *
       Because … the Named Fiduciaries did not expressly delegate their discretionary
       authority to the Plan Administrator, we find that the district court correctly
       employed the de novo standard of review.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                               Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 4 of 25                         707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                     Portland, OR 97212 503-223-7400
           Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 5 of 25




Rodriguez-Abreu, 986 F.2d at 584 (citing Madden, 914 F.2d at 1283-84). Here, the Plan never

actually delegated anything to Premera.1

         Finally, it is dispositive that neither (1) the express procedures nor (2) the identity of any

delegate appear in the actual plan documents. The statute specifically requires that the plan

documents contain these elements. 29 U.S.C. § 1105(c)(1) (“The instrument under which a plan

is maintained may expressly provide for procedures … for named fiduciaries to designate….”)

(emphasis added). Here, Premera attempts to rely upon language in Administrative Service

Agreement (ASA) to fill the void in the Plan. But an agreement between the employer and service

contractor is not a plan document, and cannot bind a beneficiary who never sees the agreement.2

Fitcher v. Health Care Serv. Corp., 301 F.3d 811, 817 (7th Cir. 2002) (“[T]he ASA … is not a

‘plan document’ for purposes of holding its terms against a plan participant or beneficiary.”);

Miller v. PNC Fin. Servs. Group., 278 F. Supp. 3d 1333, 1351 (S.D. Fla. 2017) (third party

contract cannot grant discretion); Mirick v. Prudential Ins. Co. of Am., 100 F. Supp. 3d 1094, 1097

(W.D. Wash. 2015) (“The SPD and ASA are generally not considered part of the ERISA plan….

If these additional documents are not part of the plan, the terms of the plan itself … controls.”);

Crider v. Highmark Life Ins. Co., 458 F. Supp. 2d 487, 518 (W.D. Mich. 2006) (delegation found




1
  See also Rodriguez-Lopez v. Triple-S Vida, Inc., 850 F.3d 14, 23 (1st Cir. 2017) (“[T]he delegation must be clear and
the fiduciary must properly designate a delegate for the fiduciary’s discretionary authority.”) (also citing Madden, 914
F.2d at 1283-84); Shane, 381 F. Supp. 2d at 1203 (although power to delegate was reserved in the plan, nothing in the
plan effected a delegation to a specific delegate: “[T]he 1993 Plan contains no express delegation of authority to any
body, save the Trustees.”) (emphasis in original); O’Rourke v. Pitney Bowes, 1997 U.S. Dist. LEXIS 11002, *19 (S.D.
N.Y., July 31, 1997) (“[T]he company has not provided any document reflecting any express delegation by the EBC
to the plan administrator.”).
2
  The Supreme Court, in Amara, narrowed the type of documents that constitute the ERISA plan. Becker v. Williams,
777 F.3d 1035, 1038-39 (9th Cir. 2015) (noting that the Supreme Court narrowed the documents that constitute “plan
documents” in Amara, and finding that forms external to plan were not plan documents) (citing CIGNA Corp. v.
Amara, 563 U.S. 421, 131 S. Ct. 1866 (2011)); Cosey v. Prudential Ins. Co. of Am., 735 F.3d 161, 170, n. 8 (4th Cir.
2013) (declining to consider an ASA for state-law reasons, but noting that “in the ERISA context, the Supreme
Court's decision in Amara has cast serious doubt on whether non-plan documents can be used to interpret a plan’s
language.”).
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                          Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 5 of 25                                    707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                                Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 6 of 25



in ASA invalid).3 Defendants’ belatedly disclosed and incomplete ASA (Dkt. No. 27-5 at 41-44)

is not part of the Plan.4

         The requirement that the plan documents detail any grant of delegation follows directly

from the concern that employees be able to understand how the plan works. Curtiss-Wright Corp.

v. Schoonejongen, 514 U.S. 73, 83, 115 S. Ct. 1223 (1995) (one of ERISA’s basic purposes was to

afford employees the opportunity to inform themselves, “on examining the plan documents,” of

their rights and obligations under the plan); Stephanie C. v. Blue Cross Blue Shield of Mass., 813

F.3d 420, 429 (1st Cir. 2016) (“Any terms that concern the relationship between the claims

administrator and the beneficiaries cannot be held against the beneficiaries where, as here, the

terms appear in a financing arrangement between the employer and the claims administrator that

was never seasonably disseminated to the beneficiaries against whom enforcement is sought.”).5

Because the Microsoft Plan does not provide delegation procedures and does not designate any

discretionary power to Premera, the standard of review is de novo.

             2. This Court has already determined that the 2016 Microsoft SPD did not
                  confer discretionary authority.

         This Court determined that the 2016 Microsoft SPD did not confer discretion in A.H., a

case in which N.F. was originally a named plaintiff. See Hamburger Decl., ¶1.6

         On this record, Defendant has not met its burden to demonstrate the Plan
         conferred discretion on Premera regarding benefit determinations such that the
         Court should apply an abuse of discretion standard. Therefore, the Court reviews
         Premera’s interpretation of the Plan de novo.
3
  See also Rodriguez-Lopez v. Triple-S Vida, Inc., 850 F.3d 14, 21 (1st Cir. 2017) (“Case law, however, requires that
the delegation of discretionary authority to an administrator or fiduciary be clearly stated in the plan.”) (emphasis
added); Gross v. Sun Life Assur. Co. of Can., 734 F.3d 1, 14 (1st Cir. 2013)) (“[T]he critical question is whether the
plan gives the employee adequate notice that the plan administrator … has the latitude to shape the application,
interpretation, and content of the rules in each case.”).
4
  Defendants do not even produce complete copies of the Welfare Plan or ASA. The Welfare Plan’s pages are
numbered 1-35; three exhibits follow. Four pages of the ASA (numbered 1-4) follow. Page 4 ends with the first word
of a sentence (“The…”), showing the document is incomplete. A page “30” follows, but does not appear to be part of
the Welfare Plan or the ASA.
5
  ERISA is a remedial statute whose “intended purpose [is to] protect[] participants’ and beneficiaries’ interests.”
Moyle v. Liberty Mut. Ret. Ben. Plan, 823 F.3d 948, 962 (9th Cir. 2016). This remedial purpose “may prove decisive
in an otherwise close case.” Risteen v. Youth for Understanding, Inc., 2003 U.S. Dist. LEXIS 16726, *11 (D.C. Cir.,
Aug. 19, 2003).
6
  The 2016 SPD Defendants produced in the present case differs slightly from the 2016 SPD addressed in A.H.,
however, the minor differences are immaterial to the determination of the applicable standard of review.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                         Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 6 of 25                                   707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                               Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 7 of 25




2018 U.S. Dist. LEXIS 94537, at *6-7. The Court explained:

        The Plan [the SPD] grants Microsoft “complete discretion to interpret and
        construe the provisions of the plan options, programs, and policies described in
        this [Plan], to determine eligibility for participation and for benefits . . . .” (Dkt.
        No. 27 at 336.) The Plan also grants Microsoft authority to delegate this
        discretion to third-parties. (Id.)

        Notwithstanding this language, the record does not demonstrate that the Plan
        confers discretionary authority on Premera, or that Microsoft has delegated its
        authority. The Plan lists Microsoft, not Premera, as the Plan administrator. (Dkt.
        No. 27 at 335.) It is undisputed that Premera, not Microsoft, denied Plaintiff's
        request for benefits. (See Dkt. No. 25-1 at 214-15.)

Id. at *5. The 2016 Microsoft SPD is the only plan document Defendants produced in response

to Plaintiff’s pre-litigation requests. Hamburger Decl., ¶ 5. It is the only plan document

provided by Defendants prior to the close of discovery on July 16, 2021 (Dkt. No. 19) and prior

to the filing of their dispositive motion on August 27, 2021 (Dkt. No. 26). It is the only Plan

Document in the administrative record.7 Based upon the SPD, no discretionary authority is

conferred on Premera.

        The provisions in the SPD that the Court analyzed in A.H. are identical to those of the

present SPD:

        A.H. SPD: “Microsoft shall have complete discretion to interpret and construe the
        provisions of the plan options, programs, and policies described in this SPD, to
        determine eligibility for participation and for benefits....” Hamburger Decl., Ex.
        1, p. 332 (A.H., Dkt. No. 27 at 332.)

        N.F. SPD: “Microsoft shall have complete discretion to interpret and construe the
        provisions of the plan options, programs, and policies described in this SPD, to
        determine eligibility for participation and for benefits…” Dkt. No. 27-1 at 333.

This provision confirms that Premera had no discretionary authority pursuant to the

applicable SPD.



7
  Defendants provided 83 of the 348 pages of the SPD in their administrative record. See AR 1062-1145. The
complete SPD is Exhibit 2 to Plaintiff’s Complaint (Dkt. No. 1) and Defendants filed the complete version for the
first time in support of their Motion for Summary Judgment. Dkt. No. 27-1.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                        Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 7 of 25                                  707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                              Portland, OR 97212 503-223-7400
           Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 8 of 25



          The SPD states that “Microsoft has the authority to delegate the day-to-day

administrative duties to a third Party” and that “Microsoft may delegate [its] discretionary

authority to select service providers.” Id. at 333; Hamburger Decl., Ex. 1 at 332 (emphasis

added). However, there is no actual delegation in the SPD.8

          In six instances the SPD contains the following phrase: “The plan administrator (Premera,

Group Health Cooperative, or Kaiser Permanente)...”, but there is no actual delegation. Id, pp.

16, 17, 196, 322. Like the materially identical SPD at issue in A.H., the present SPD “does not

demonstrate that the Plan confers discretionary authority on Premera, or that Microsoft has

delegated its authority.” 2018 U.S. Dist. LEXIS 94537, at *5.9 Accordingly, the Court concluded

in A.H:

          Just because the Plan confers discretion on Microsoft does not mean that
          discretion automatically passes to Premera. See Shane v. Albertson's Inc.
          Employees' Disability Plan, 381 F. Supp. 2d 1196, 1203 (C.D. Cal. 2005) (“While
          the Trustees did have the power to delegate their discretionary authority, nothing
          presented to the Court indicates that such authority was properly delegated.”).
          Defendants merely point to the Plan language that confers discretion on Microsoft
          and allows Microsoft to delegate its discretion to third parties. (Dkt. Nos. 26 at
          17, 33 at 8.) On this record, Defendant has not met its burden to demonstrate the
          Plan conferred discretion on Premera regarding benefit determinations such that
          the Court should apply an abuse of discretion standard. Therefore, the Court
          reviews Premera's interpretation of the Plan de novo.

Id. at *6-7 (emphasis added).10 The applicable standard of review in the present case is de novo.

             3. Defendants cannot rely upon previously-undisclosed documents to
                demonstrate that discretionary authority was delegated.

          The SPD is the only plan document Defendants included in their administrative record

both pre-litigation and during discovery. See AR 1062-1145; See Glor Decl., ¶ 4; Hamburger

Decl., ¶ 5. Pre-litigation, Plaintiff’s counsel requested the complete administrative record,




8
  The word “delegate” is only used in these two instances in the SPD. Glor Decl., ¶ 9.
9
  There are 472 instances of the word “Premera” in the SPD. None include a delegation of discretionary authority to
Premera. See Glor Decl., ¶ 7 and Dkt. #27-1, passim.
10
   The word “discretion” or “discretionary” is used four times in the SPD. See Glor Decl., ¶ 8. Discretion is not
conferred on Premera in any of those instances. See Dkt. No. 27-1, pp. 19, 321, 333 (2 instances).
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                        Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 8 of 25                                  707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                              Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 9 of 25



including all relevant plan documents, from Premera. Id., ¶3. Neither the Welfare Plan nor the

ASA was provided. Id.

        After the lawsuit was filed in June 2020, Plaintiff served her First Request For

Production, which requested that Defendants produce “The Microsoft Plan, including all

summaries, benefit booklets, schedules of benefits, amendments, addenda, attachments and

exhibits.” Glor Decl., ¶1 and Ex. A, p. 7 (#1). Defendants asserted in their Response to

Plaintiff’s First Request, dated January 26, 2021, “this information has already been provided to

the Plaintiff or is otherwise in the Plaintiffs possession” and “Defendants have already produced

the administrative record in this case.” Id., Ex. B, pp. 6-7 (#1). They made the same assertion in

a Supplemental Response, dated April 16, 2021. Id., Ex. C, pp. 7-8 (#1). Discovery closed on

July 16, 2021. Dkt. No. 19 at 2. No copy of the Welfare Plan or ASA was produced. Glor

Decl., ¶ 4.

        For the first time, attached to their motion for summary judgment, Defendants produced

these two previously undisclosed plan-related documents: “The Microsoft Corporation Welfare

Plan” (Dkt. No. 27-5 at 1-39) (“Welfare Plan”) and a “Master Administrative Services Contract

Between Premera Blue Cross and Microsoft Corporation.” Id. at 40-44. Defendants argue that

through these documents, “Microsoft delegated its authority to exercise discretion in deciding

claims to Premera.” Dkt. No. 29-1 at 16. The Court should not consider these documents

because Defendants failed to produce them in their “administrative record,” pre-litigation, in

response to written discovery or prior to the discovery cutoff.

        In Luck v. Metro. Life Ins. Co., No. EDCV 05-917-VAP (SGLx), 2006 U.S. Dist. LEXIS

67508, at *18 (C.D. Cal. Aug. 29, 2006), rejecting the defendants’ arguments that the court

should consider an ASA containing a grant of discretionary authority produced for the first time

in their briefing on dispositive motions, the Court concluded that the defendants’ belated

production of the ASA “was not harmless.” Id. at *18. The Court agreed with the plaintiff that

admission of the ASA “would prejudice Plaintiff,” who had relied upon the SPD – the only plan


PLAINTIFF’S RESPONSE TO DEFENDANTS’                                Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 9 of 25                          707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                      Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 10 of 25



document the defendants had produced prior to briefing – that did not contain a grant of

discretion. Accordingly, understanding judicial review would be de novo, plaintiff’s counsel had

not conducted “a thorough investigation regarding MetLife's conflict of interest” through

discovery. Accordingly, the Court concluded, “pursuant to Rules 26(a)(1)(B) and 37(c)(1), the

ASA is inadmissible, and Defendants have no admissible evidence that MetLife was delegated

with discretionary authority over the Plan.” Id. at *18-19.

          Similarly, in Coleman vs. Hartford Life Ins. Co., 432 F. Supp. 2d 1030 (C.D. Cal. 2006),

the Court refused to consider part of a plan document produced by the defendant for the first

time four days before Plaintiff’s opening brief was due. The defendant had failed to produce this

portion of the plan document, which conferred discretionary authority upon the insurer, in its

“administrative record” or prior to the discovery cutoff. The Court sustained the plaintiff’s

“objection to the admission of the General Information Section,” agreeing that “it was not timely

produced and its inclusion would result in considerable prejudice to Plaintiff.” Id. at 1033.

          In the present case, Plaintiff’s counsel conducted limited discovery, seeking to ensure that

Defendants had produced all plan and claim-related records and all criteria that were utilized in

reviewing Plaintiff’s claim. See Glor Decl., ¶¶ 1, 10 and Ex. A. They did not conduct “conflict”

discovery because there was no evidence of delegation. Id., ¶ 10; See Hancock v. Aetna Life Ins.

Co., 321 F.R.D. 383 (W.D. Wash. 2017). Based upon the single Plan document produced by

Defendants in their administrative record and their representations in their Response and

Supplemental Response to Plaintiff’s First Request for Production that all plan documents had

been produced, Plaintiff’s counsel reasonably believed the applicable standard of review was de

novo.11

          Had Defendants disclosed the Welfare Plan, Plaintiff’s counsel would have served conflict

discovery, including, but not limited to:



11
  The Court’s conclusion that the applicable standard of review in A.H., based upon the 2016 SPD, the only plan
document Defendants’ produced in the instant case, gave Plaintiff’s counsel further assurance that this was the only
Plan document at issue. Ms. Hamburger served as Plaintiff’s A.H.’s counsel. Hamburger Decl. ¶1.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                         Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 10 of 25                                  707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                               Portland, OR 97212 503-223-7400
        Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 11 of 25



       ● Statistics regarding the frequency of Defendants’ use of physician consultants,
         Premera’s Dr. Robert Small and MRiA’s Dr. William Holmes;
       ● Dr. Small’s and Dr. Holmes’ prior and subsequent reports in residential treatment
         cases;
       ● Evidence of Defendants’ costs and cost savings in residential treatment cases based
         upon certain variables;
       ● Dr. Small’s performance reviews and compensation data, including bonuses;
       ● The original format versions of Dr. Small’s and Dr. Holmes’ reports, to determine the
         dates they were prepared and any text imported from other authors’ files;
       ● All emails regarding Plaintiff’s claim between, among or including Dr. Small, MRiA
         and/or Dr. Holmes.

Glor Decl., ¶ 10. Because Plaintiff would be greatly prejudiced by the admission of Defendants’

belatedly-produced (and improperly withheld) Plan-related documents, the documents should not

be considered.

              4. Discretionary Authority Was Not Granted To Premera, even in Defendants’
                 belatedly-produced documents.

       Even if the Court were to consider Defendants’ belatedly-produced documents (and it

should not), the documents make no difference. As described above, language in an ASA is

ineffective to delegate discretionary authority because the ASA is not a Plan document. See pp,

5-6, supra.

       The Welfare Plan does not help Defendants either. Defendants erroneously argue that it

“provides that Microsoft may delegate its claims administration duties to a claims administrator,”

that the Welfare Plan incorporates the SPD, and that the SPD “in turn identifies Premera as

Microsoft’s delegate who will evaluate claims..., and possesses complete discretionary authority

to decide claims.” Dkt. No. 29-1 at 16. A close review of the document reveals this to be

patently untrue.

       The Welfare Plan identifies the “Employer,” Microsoft Corporation, as “the Named

Fiduciary and the Plan Administrator of this Plan” and states that the Plan Administrator shall

“interpret the provisions of the Plan” and “determine eligibility for any amount of benefits for any

Participant.” Dkt. No. 27-5 at 8 (¶ 1.7), 14 (¶ 5.1, 5.2(a)(ii), (iv)). Defendants correctly assert that

the “SPD is incorporated into the [Welfare] Plan by reference. Dkt. No. 29-1 at 17; see Id. at 5.

PLAINTIFF’S RESPONSE TO DEFENDANTS’                                Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 11 of 25                         707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                      Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 12 of 25



However, contrary to their argument, the SPD does not “in turn identif[y] Premera as Microsoft’s

delegate who will evaluate claims..., and possesses complete discretionary authority to decide

claims.” Id. at 16. That language is nowhere in the SPD or the Welfare Plan.

         Defendants misleadingly cite page 16 of the SPD as “identifying Premera as the ‘plan

administrator.’” Id. The complete provision from which they extract this snippet states:

         The Microsoft plan will not pay a claim submitted more than 365 days from the
         date of service. Employee and/or dependents will have 365 days from the date of
         the primary insurance Explanation of Benefits (EOB) to submit claims to the plan
         administrator (Premera, Group Health Cooperative, or Kaiser Permanente)
         for consideration (emphasis added).

Dkt. No. 27-1 at 16. The bolded words appear in six other instances in the SPD. Id. at 15, 16,

195 (3 instances), 321. None include a delegation. Nor is there a delegation of authority in any

of the 472 instances of the word “Premera” in the SPD. See p. 8, n. 9, supra. The Ninth Circuit

holds:

         To be an effective delegation of discretionary authority so that the differential
         standard of review will apply, therefore, the fiduciary must properly designate a
         delegate for the fiduciary’s discretionary authority.
                                               * * *
         Because … the Named Fiduciaries did not expressly delegate their discretionary
         authority to the Plan Administrator, we find that the district court correctly
         employed the de novo standard of review.

Rodriguez-Abreu, 986 F.2d at 584 (citing Madden, 914 F.2d at 1283-84).12 The Plan

documents never delegated discretionary authority to Premera.

//

//




12
  See also Rodriguez-Lopez, 850 F.3d at 23 (“[T]he delegation must be clear and the fiduciary must properly
designate a delegate for the fiduciary’s discretionary authority.”) (also citing Madden, 914 F.2d at 1283-84); Shane,
381 F. Supp. 2d at 1203 (although power to delegate was reserved in the plan, nothing in the plan effected a
delegation to a specific delegate: “[T]he 1993 Plan contains no express delegation of authority to any body, save the
Trustees.”) (emphasis in original); O’Rourke v. Pitney Bowes, 1997 U.S. Dist. LEXIS 11002, *19 (S.D.N.Y., July 31,
1997)(“[T]he company has not provided any document reflecting any express delegation by the EBC to the plan
administrator.”).
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                         Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 12 of 25                                  707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                               Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 13 of 25



     B. Plaintiff Is Entitled To Coverage Of Sunrise’s Treatment Under The Terms Of the
        Plan.

         Plaintiff has proved that her mental health conditions and substance abuse disorder could

not have been adequately treated in a less restrictive environment than a residential treatment

facility. Her therapist, Julia Perry confirmed based upon her treatment of N.F. for five and a half

months in 2015, and in January and February 2016, immediately before she entered New Vision

(2/12/16, AR 225), that N.F. required inpatient treatment and provided N.F.’s parents with

information about wilderness therapy and “standard” inpatient programs. AR 2525. 13 She

explained that in the second period of treatment, she treated N.F. “for Opiate Use Disorder,

Severe... and Post Traumatic Stress Disorder” and that N.F.’s “drug use continued to increase,

continued to be frequent and placed her in physical harm.” Id. She cited N.F.’s February 2015

opiate overdose, Opiate Use Disorder, increasing drug use-related dangerous behaviors despite

school and outpatient counseling after the overdose, and erratic behaviors that her parents could

not manage at home as the basis for her recommendation. Id.

         N.F.’s New Vision providers also recommended that N.F. be admitted to a residential

treatment facility. New Vision’s treatment team explained why residential treatment was

medically necessary:

         without continued treatment in a structured environment that provides emotional
         support, balanced lifestyle (nutrition, exercise, sleep schedule, etc.), and
         supervised psychopharmacotherapy it is likely that she will relapse into patterns
         of behaviors that significantly increase her risk for depressive symptoms to return.




13
  Defendants note Ms. Perry provided her opinion in a “Letter of Medical Necessity.” Dkt. No. 29-1 at 2. That was
consistent with HIPAA privacy guidelines, which explain that it is appropriate for mental health providers to submit
summaries of their treatment notes, which they maintain for their own review between sessions. U.S Dept. of Health
& Human Servs., HIPAA Privacy Rule and Sharing Information Related to Mental Health
(https://www.hhs.gov/sites/default/files/ hipaa-privacy-rule-and-sharing-info-related- to-mental-health.pdf)
(“Psychotherapy notes are primarily for personal use by the treating professional and generally are not disclosed for
other purposes.” Id. at 5.). Defendants also assert that Ms. Perry “only discusses what happened after the sessions” in
her letter. Dkt. No. 29-1 at 3. Ms. Perry made clear that outpatient counseling had not been adequate to treat N.F.’s
mental health conditions and substance use disorder and that her clinical opinion was that residential treatment was
necessary. Her letter appropriately addressed N.F.’s condition and needs immediately before she was admitted to
New Vision.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                          Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 13 of 25                                   707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                                Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 14 of 25



AR 227. New Vision warned that skills N.F. had developed “to more successfully manage her

anxiety” had “not been crystallized…[and] applied while in less restrictive environments” and

that “[d]ue to [N.F.]’s guardedness and defense structure, she requires more structure, support, and

therapeutic services than what is provided in outpatient or non-residential treatment programs.”

AR 228; See also Dkt. No. 28 at 11-12. See Wit v. United Behavioral Health, No.

14-cv-02346-JCS, 2019 U.S. Dist. LEXIS 35205, at *69-71 (N.D. Cal. Feb. 28, 2019) (the

standard of care in mental health treatment is to treat the patient’s underlying conditions, not just

provide treatment to alleviate current symptoms).14

         Dr. Corelli’s April 2016 neuropsychological assessment 15 identified numerous deficits in

executive function and substance abuse risk factors that corroborated Ms. Perry’s and New

Vision’s assessments that N.F. could not be adequately treated in an outpatient setting. The

Behavior Rating Inventory of Executive Function (BRIEF) battery revealed “clinically significant

elevations” in tests of “inhibitory control and impulsivity,” “behavioral shifting,” which

“compromises problem-solving abilities,” “emotional control,” initiation, working memory,

planning, organizing and self-monitoring. AR 216-218. N.F.’s responses on the Substance Abuse

Subtle Screening Inventory, Second Edition (Adolescent) (SASSI-A2), “a measure of chemical

dependency,” suggested a “High Probability of a Substance Use Disorder.” AR 220.

         Dr. Corelli explained that N.F. had suffered multiple traumas in early childhood, resulting

in “much underlying pain” and “an almost complete lack of coping skills, which is seen clearly in

her history and current test results.” Id. He explained that her “lack of coping skills means that



14
   Defendants assert, “Although reimbursement for New Vision is not at issue…, NF provided medical assessments
from her treatment at New Vision to support her claim for coverage at Sunrise.” Dkt. No. 29-1 at 2, n. 2. New
Vision’s treatment and recommendations are highly relevant. New Vision treated and observed N.F. 24 hours a day,
from mid-February through mid-May 2016, until her transfer to Sunrise. See Id. at *84 (“It is a generally accepted
standard of care that the determination of the appropriate level of care for patients with mental health and/or
substance use disorders should be made on the basis of a multidimensional assessment that takes into account a wide
variety of information about the patient.”).
15
   Defendants erroneously assert that Dr. Corelli’s “evaluation is based entirely on information obtained from NF and
her mother.” Dkt. No. 29-1 at 4. Dr. Corelli’s neuropsychological evaluation included interviews of N.F. and her
mother (AR 208-211) and administration of numerous psychological and neurocognitive test batteries. AR 207,
211-220.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                         Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 14 of 25                                  707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                               Portland, OR 97212 503-223-7400
        Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 15 of 25



whenever [she] is faced with a stressor, her tendency will be to feel overwhelmed and then engage

in self-destructive behaviors. Her lack of coping skills also makes her vulnerable to experiencing

a significant degree of anxiety…” Id. He noted N.F. “has begun dealing with her emotional

difficulties through abusing substances” and “has experimented with a variety of drugs.” Id.

       Dr. Corelli diagnosed Generalized Anxiety Disorder, Cannabis Use Disorder, Parent-Child

Relational Problem and Executive Function Disorder. AR 220-221. He recommended that given

the constellation of concerns, “following her discharge from NVW, [N.F.] will need to go on to a

longer-term residential treatment program” which “should be small, structured, nurturing, and

relational” with “[t]rauma informed treatment interventions,” with individual, group, and family

therapy. AR 222.

       N.F.’s treating therapist at Sunrise confirmed in his October 2016 report that in his clinical

opinion, based upon treating N.F. for five months in a residential setting, that residential treatment

had been medically necessary for her since her admission to Sunrise, and that it remained

medically necessary because:

       ● N.F. continued to struggle to manage her mood, emotions, and interpersonal
         interactions, five months after admission to Sunrise. “She struggles to manage anxiety
         within relationships and often seeks out difficult or challenging relationships that she
         then becomes dependent upon.”
       ● N.F. continued to experience “ongoing depressive symptoms of irritability, withdrawal,
         and difficulty beginning or starting activities.”
       ● N.F. continued to be “impulsive, poorly tolerates distress” and “is argumentative, rigid
         in thinking and relationships, and struggles to accept feedback.”
       ● N.F. continued “to require ongoing coaching in use of ​skills, labeling and experiencing
         her emotions, and managing relationships.”

AR 203. He warned why outpatient treatment would not meet N.F.’s treatment needs based upon

observations of N.F. over the prior five months:

       [N.F.] will easily progress to a level of dangerousness, if she is treated outside of a
       RTC, and unable to maintain the gains in a non-therapeutically staffed
       environment while at home. That is, if [she] is to be treated in a less intensive
       setting, such as an out-patient facility, she likely will not have had the same
       success.



PLAINTIFF’S RESPONSE TO DEFENDANTS’                               Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 15 of 25                        707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                     Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 16 of 25



Id. His warning is consistent with the standard of care. “While effective treatment may result in

improvement in the patient’s level of functioning, it is well-established that effective treatment

also includes treatment aimed at preventing relapse or deterioration of the patient’s condition and

maintaining the patient’s level of functioning.” Wit, 2019 U.S. Dist. LEXIS 35205, at *79.

Treatment should be directed at reducing the risk of relapse:

          At [the residential treatment] level of care, treatment is not limited to addressing
          acute symptoms to achieve crisis stabilization; instead, it is designed to provide
          patients with an “opportunity to engage underlying chronic, recurrent, comorbid
          issues” so that they are able to “turn a corner” and move to a lower level of
          service intensity.

Id. at *64 (quoting trial testimony of board-certified psychiatrist).16

         Plaintiff’s providers’ recommendations were consistent with the standard of care, as

discussed in Wit, which followed a 10-day bench trial that included the testimony of experts (Id.

at *24-39) and presented numerous nationally-recognized standard of care guidelines (Id. at

*56-62):

         ● Effective mental health treatment requires the treatment of underlying conditions, not
           just alleviation of the patient’s current symptoms. Id. at *68-71. Criteria that place
           excessive emphasis on “acuity and crisis stabilization,” rather than treatment of the
           underlying condition do not meet the standard of care. Id. at *87-88. Indicia of such
           criteria that do not meet standard of care is that they terminate coverage when the
           “presenting symptoms” no longer justify the level of care, even if a lower level of care
           is not effective or available. Id. at *92, 94-95.
         ● “When there is ambiguity as to the appropriate level of care, the practitioner should err
           on the side of caution by placing the patient in a higher level of care.” Id. at *76.
         ● Effective treatment is aimed at preventing relapse or deterioration of the patient’s
           condition: “It is a generally accepted standard of care that effective treatment of


16
  Defendants argue that N.F. “never...saw a psychiatrist for prescriptions.” Dkt. No. 29-1 at 5. Plaintiff’s appeal
refuted that contention, explaining “[N.F.] has been meeting with both a nurse and a psychiatrist on a weekly basis for
evaluations during her stay at Sunrise,” and pointed to where notes confirming this could be found in the medical
record. AR 65. Sunrise’s website confirms two psychiatrists are on its staff. Dkt. No. 27-3 at 160. If Premera still
doubted N.F. was under a psychiatrist’s care after reviewing her appeal, it was incumbent upon Premera to contact her
parents or Sunrise. This is how “civilized people communicate about important matters.” Booton v. Lockheed Med.
Benefit Plan, 110 F.3d 1461, 1462 (9th Cir. 1997). Defendants also assert that N.F. never received any psychiatric or
psychological assessment at Sunrise.” Dkt. No. 29-1 at 5. This is a red-herring. Residential treatment was
recommended by four treating providers. Further, the Plan covers mental health treatment provided by a licensed
“master’s level mental health provider” (AR 1091) and Defendants never raised provider eligibility as a basis for
denial.

PLAINTIFF’S RESPONSE TO DEFENDANTS’                                         Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 16 of 25                                  707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                               Portland, OR 97212 503-223-7400
        Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 17 of 25



         mental health and substance use disorders includes services needed to maintain
         functioning or prevent deterioration.” Id. at *78-79.
       ● “The appropriate duration of mental health treatment is based on the individual needs
         of the patient; there is no specific limit on the duration of such treatment.” Id. at
         *80-81.
       ● Effective mental treatment decisions should take into account the whole person. Id. at
         *84-87. “It is a generally accepted standard of care that the determination of the
         appropriate level of care for patients with mental health and/or substance use disorders
         should be made on the basis of a multidimensional assessment that takes into account
         a wide variety of information about the patient.” Id. at *84.

   C. Defendants’ Denial Decision Is Erroneous.

            1. Defendants’ consultants provided rushed, conclusory opinions, failed to
               address the record, applied more stringent standards than those stated in the
               Plan, and imposed coverage requirements that were inconsistent with the
               standard of care.

                       a. Defendants’ consultants failed to discuss the medical record or
                          contact N.F.’s providers.

       Defendants’ consultants provided rushed, same-day opinions (see Dkt. No. 28 at 16, 19)

that did not provide any meaningful discussion of N.F.’s history or medical record. In a few short

sentences, the consultants simply asserted that residential treatment was not medically necessary.

They failed to discuss N.F.’s history, which included early childhood trauma (e.g., sexual abuse,

neglect, witnessing of domestic violence, homelessness), relinquishment and adoption, her birth

father’s recent death, significant distress over recent discord between adoptive parents, and an

overdose and substance abuse disorder. They did not address her dual diagnosis. Their

conclusions that residential treatment was not required was contrary to the opinions of four

providers, yet they failed to contact a single provider to discuss their experience treating N.F. or

the basis for their conclusions. In short, they did not engage in the communication that ERISA

requires when the non-examining physician’s opinion is contrary to that of the treating providers,

particularly when the claim involves a mental health condition. See Id. at 14 (citing Sheehan v.

Metro. Life Ins. Co., 368 F. Supp. 2d.228, 254 (S.D.N.Y. Mar. 15, 2005). Premera did not ask its

consultants to speak with the treating providers or to go back and carefully evaluate their


PLAINTIFF’S RESPONSE TO DEFENDANTS’                               Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 17 of 25                        707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                     Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 18 of 25



conclusions in light of the unanimous opinions of the providers; instead Premera used its

consultants’ reports “like a lottery ticket” to deny Plaintiff’s claim. See Macnally v. Life Ins. Co.

of N. Am., No. 07-CV-4432 (PJS/JJG), 2009 U.S. Dist. LEXIS 44423, at *86 (D. Minn. May 26,

2009).

                        b. Defendants’ consultants imposed standards that did not meet the
                           standard of care and were more stringent than those stated in the
                           Plan.

         Defendants’ consultants mechanically applied the InterQual criteria (AR 1230-31), which

impose conditions more stringent than the Plan’s terms and do not meet the standard of care. The

consultants recommended denial based primarily upon the absence of aggressive behaviors and

based upon the fact residential treatment was not expected to be “short term” only. Defendants

erred by relying upon these erroneous opinions. See Dkt. No. 28 at 16-21.

         Premera’s denial decision expressly stated that its coverage criteria required that treatment

be short-term: “continued residential treatment for a mental health condition is medically

necessary only when short-term treatment is planned”; “The information from your provider does

not show that short-term treatment is planned.” AR 1246. The Plan does not require that planned

residential mental health treatment be limited to a short-term stay. AR 1090. Nor are “short-term

stays” the standard of care. See Wit, 2019 U.S. Dist. LEXIS 35205, at *88 (concluding “by a

preponderance of the evidence, that in every version of the Guidelines in the class period, and at

every level of care that is at issue in this case, there is an excessive emphasis on addressing acute

symptoms and stabilizing crises while ignoring the effective treatment of members’ underlying

conditions” and that this “defect is pervasive and results in a significantly narrower scope of

coverage than is consistent with generally accepted standards of care.”); See Dkt. No. 28 at 17-18.

See also AR 108-121 (literature review, submitted with Plaintiff’s appeal, confirming an average

length of stay in residential treatment is 7 to 12 months), AR 63 (Plaintiff’s appeal).

         Defendants’ consultants and Premera’s claim denial letter also pointed to the fact Plaintiff

did not show extreme behaviors to justify the denial. See AR 1246 (Dr. Small, citing a lack of

PLAINTIFF’S RESPONSE TO DEFENDANTS’                               Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 18 of 25                        707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                     Portland, OR 97212 503-223-7400
          Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 19 of 25



documentation of “angry outburst,” “ hurt or tried to hurt others,” “hurt yourself or have thoughts

about hurting yourself,” “destroyed property, “refusing to go to the school program every day,”

“interacting with others in angry ways”), 133 (Dr. Holmes, citing a lack of “ self-harming

behavior or risk of self-harm,” “significant agitation, aggression, or inappropriate behavior”),

126 (Premera’s denial).

        The Court in Wit concluded that this approach does not meet the standard of care. The

Court explained that the “question that should be considered under generally accepted standards

of care” is “whether the services being considered will be effective in treating not only the

current symptoms but also the individual's underlying condition.” 2019 U.S. Dist. LEXIS

35205, at *94. The Court rejected the emphasis in the administrator’s treatment guidelines on

“acute symptoms”, “crisis stabilization” and an approach that disfavored “treatment of

long-term, chronic conditions beyond what is necessary to treat the presenting symptoms...” Id.

That treatment is anticipated to be “long-term” does not render it medically unnecessary. This is

particularly true where, as here, the Plan definition of “medically necessary” is not limited to

short-term mental health treatment. AR 1141, 1090-1091.

              2. Defendants cite inapposite cases without analysis.

        Defendants cite numerous cases, but provide no analysis, to support their assertion that

“Premera’s approach of covering the least intensive effective level of care has been repeatedly

upheld by courts.” Dkt. No. 29-1 at 22; See Id. at 21-22. Their broad brush assertion ignores all

facts and the applicable coverage criteria.17 In Doe v. Harvard Pilgrim Health Care, Inc., Civil


17
   In four of the five cases cited by Defendants, the applicable standard of review was “abuse of discretion.” Krysten
v. Blue Shield of California, No. 15- CV-02421-RS, 2016 U.S. Dist. LEXIS 141486, at *9 (N.D. Cal. Oct. 11, 2016),
aff’d sub nom. Krysten C. v. Blue Shield of California, 721 F. App’x 645 (9th Cir. 2018); Eugene S. v. Horizon Blue
Cross Blue Shield of N.J., 663 F.3d 1124, 1133 (10th Cir. 2011); Jon N. v. BlueCross BlueShield Mass., Inc., 684 F.
Supp. 2d 190, 202 (D. Mass. 2010); O.D. v. Jones Lang Lasalle Med. PPO Plus Plan, No. 1:15-CV-03285-ELR, 2017
U.S. Dist. LEXIS 203873 (N.D. Ga. June 9, 2017). Under this standard, the Court simply determines whether the
administrator’s decision was arbitrary and capricious. See Id., at *7 (“The Court today offers no opinion as to
whether Defendant’s decision was “absolutely correct in reality.” [Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350,
1357 (11th Cir. 2011)]. Rather, the Court finds that Defendant had discretion to review claims under the Plan4 and its
decision was reasonable. See id. at 1356-57 (affirming the plan administrator's decisions as reasonable without
addressing whether the decisions were de novo correct).”).

PLAINTIFF’S RESPONSE TO DEFENDANTS’                                        Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 19 of 25                                 707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                              Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 20 of 25



Action No. 15-10672, 2019 U.S. Dist. LEXIS 131091 (D. Mass. Aug. 6, 2019), the only one of

the five cases decided under a de novo review, the Court cited facts demonstrating an

extraordinarily high level of function in upholding the administrator’s denial of coverage of

residential treatment, including that the Plaintiff “frequently left” the facility “in the evenings

and spent several nights off campus to visit family and friends,” “went skiing with

friends...shopping, ...to a concert, dumpster diving with friends, ...to the movies, ...and to an

antique show” and “spent nearly twenty days away from [the facility]” for vacations and medical

appointments during her first admission.” 2019 U.S. Dist. LEXIS 131091, at *34. No similar

evidence is present in N.F.’s record. Indeed, the evidence is overwhelming that N.F. could not be

safely treated in a less restrictive setting.

        Defendants attempt to distinguish this case from Dominic W. on behalf of Sofia W. v. N. Tr.

Co. Employee Welfare Benefit Plan, No. 18 C 327, 2019 WL 2576558 (N.D. Ill. June 24, 2019),

where coverage was allowed. Defendants focus on that plaintiff’s suicidality (See Dkt. No. 29-1

at 23) but ignore the Dominic W. court’s conclusion that the standard of care requires coverage for

the lowest level of medically necessary treatment, taking account the patient’s lengthy history of

trauma, co-morbid symptoms of mental illness and dependency. In other words, the standard of

care provides for medically necessary treatment that would not just alleviate N.F.’s acute

symptoms, but that would also reduce her risk of relapse and result in long-term improvement of

her mental health for life. See supra, p. 16 (addressing standard of care). That level of care was

residential treatment at Sunrise, according to her three treating mental health providers and the

examining neuropsychologist. No examining mental health professional held an opinion to the

contrary.

        Defendants’ denial decision should be overturned because it relied upon medical opinions

that ignored N.F.’s medical history and the unanimous, well-reasoned opinions of her treating

mental health providers; and imposed criteria more stringent than those stated in the Plan and that




PLAINTIFF’S RESPONSE TO DEFENDANTS’                                Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 20 of 25                         707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                      Portland, OR 97212 503-223-7400
        Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 21 of 25



did not meet the standard of care. Defendants and their consultants failed to analyze the medical

records and failed to investigate, even though their conclusions were contrary to the opinions of

N.F.’s treating providers.

   D. The Court Should Not Consider the Unauthorized and Highly Improper IRO
      Decision.

       Defendants put at front and center their anonymous external review (IRO) opinion,

without addressing the undisputed fact that Plaintiff never requested or consented to an IRO

review of the denial of treatment at Sunrise. Premera’s disclosure of N.F.’s Sunrise records

violates ERISA, HIPAA and the Washington Health Care Information Access and Disclosure

Act. Dkt. No. 28 at 22-23. The improper IRO decision must be disregarded – it was never

requested or consented to by N.F.; it was based upon records that were not authorized by N.F. to

be disclosed to a third party; and the IRO reviewer never had the benefit of evidence or argument

submitted by N.F. to support her position.

       Incredibly, no one -- not the IRO company, its reviewing physician, or even Premera --

noticed that Plaintiff’s IRO request for review of Premera’s denial of New Vision’s treatment of

N.F. (AR 11, 14-23) did not match the Sunrise medical record submitted by Premera to the IRO.

This undisputed fact calls into question whether anyone involved in the external review actually

read the records or N.F.’s New Vision appeal. Id. The IRO review is wholly unreliable for this

reason as well.

       ​The IRO opinion also should be rejected because it was issued more than a month after

Defendants’ final administrative decision. AR 126-127, 1159-1161. The Ninth Circuit holds

that the “record for judicial review of benefits determinations under ERISA is ‘the record upon

which the plan administrator relied in making its benefits decision[.]’” Yox v. Providence Health

Plan, No. 3:12-cv-01348-HZ, 2013 U.S. Dist. LEXIS 181547, at *13 (D. Or. Dec. 31, 2013)

(quoting Stephan v. Unum Life Ins. Co. of Am., 697 F.3d 917, 930 (9th Cir. 2012). It does not

include any external review that occurs after the plan administrator issues its final administrative



PLAINTIFF’S RESPONSE TO DEFENDANTS’                              Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 21 of 25                       707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                    Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 22 of 25



decision. In Yox, the district court concluded, “Because the IRO decision was not part of the

record Defendant relied upon in making its decision, I will not consider the IRO decision as part

of the administrative record in determining whether Defendant abused its discretion by denying

Plaintiff's claim.” Id. at *14.

        Even if the Court were to consider the improperly obtained IRO decision (and it should

not) the IRO reviewer applied additional criteria that were inconsistent with Plan’s terms, just

as Dr. Small and Dr. Holmes did. The reviewer cited the fact treatment was not expected to be

short-term and that N.F. was not exhibiting violent behaviors or suicidality as the basis for the

determination that residential care was not medically necessary. AR 1160 (noting N.F. was not

“suicidal, homicidal, or gravely impaired to care for herself.”). None of those criteria are

stated in the Plan. See Dkt. No. 28 at 17-19, 22 (addressing Dr. Small’s and Dr. Holmes’

failure to apply the Plan’s terms and mechanical application of InterQual criteria that impose

conditions more stringent than the Plan’s terms and that do not meet the standard of care).

Moreover, the IRO opinion is wholly inadequate, consisting of just six lines. It asserts a

general conclusion, but does not address the medical record or Plaintiff’s providers’

unanimous opinions that residential treatment was medically necessary. AR 1160; See Dkt.

No. 28 at 14-15.

        Defendants cite seven cases to support their argument that they are “bound” by the

improper IRO opinion, implying that the Court should be as well. Dkt. No. 29-1 at 18-19.

Each case is easily distinguished because none involved an IRO review that was not requested

or authorized by the Plaintiff, and occurred in violation of state and federal privacy laws.18

Indeed, many of the cases relied upon by Premera do not even refer to an IRO decision.19


18
   See Continental Med. Transp. LLC v. Health Care Serv. Corp., No. C20-0115-JCC, 2021 U.S. Dist. LEXIS 98015,
2021 WL 2072524, *3 (W.D. Wash. May 24, 2021) (The trial court merely noted the decision of the IRO but did not
rely upon it for its determination); Peter B. v. Premera Blue Cross, No. C16-1904-JCC, 2017 U.S. Dist. LEXIS
177877, 2017 WL 4843550, *10 (W.D. Wash. Oct. 26, 2017)(same); Tracy O. v. Anthem Blue Cross. Life & Health
Ins. Co., No. 2:16-cv-422-DB, 2017 U.S. Dist. LEXIS 127326, 2017 WL 3437672, at *9 (D. Utah Aug. 10, 2017)
(same).
19
   See Dkt. No. 29-1 at 19 (citing Blair v. Alcatel-Lucent Long TermDisability Plan, 688 F. App’x 568, 576 (10th
Cir. 2017), Basquez v. East Cent. Okla. Elec. Coop., Inc., No. 06-cv-487 (SPS), 2008 WL 906166, at *11 (E.D.
PLAINTIFF’S RESPONSE TO DEFENDANTS’                                      Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 22 of 25                               707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                            Portland, OR 97212 503-223-7400
         Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 23 of 25



        In sum, Defendants’ anonymous IRO opinion was obtained without Plaintiff’s consent,

in violation of state and federal laws. It was obtained after the close of the administrative

record, precluding Plaintiff from addressing it or the qualifications of the reviewer. It appears

that neither Premera nor the IRO reviewer actually read the materials submitted by Plaintiff –

if they had, they would have realized that Plaintiff had appealed a different denial. And, the

reviewer did not apply the Plan’s terms but applied more stringent criteria that ignored the

standard of care. Finally, the conclusory report does not discuss the medical record. The IRO

opinion should be disregarded based upon the law and the unique facts of this case.

    E. Defendants should be ordered to approve and process Plaintiff’s coverage claim in
       accordance with the Plan.
        This is an egregious example of a health plan that is not functioning to serve the best

interests of its members. No “full and fair review” was provided to N.F. The procedural and

substantive errors at every step of this case are unprecedented:

            ● Defendants’ coverage denial ignored Plaintiff’s medical record and the unanimous
              opinions of her treating providers, supported by detailed explanations, that
              Sunrise’s residential care was medically necessary.
            ● Defendants arbitrarily applied treatment guidelines that are not incorporated into
              the Plan, and that imposed standards for coverage that do not appear in it.
            ● Defendants failed to consider Plaintiff’s co-morbid conditions in determining
              medical necessity, and applied criteria that violated the standard of care.
            ● Defendants did not explain the basis for their disagreement with Plaintiff’s
              providers in their denial letters.
            ● On top of the extremely shoddy internal review process, Premera sent the wrong
              appeal and unauthorized private medical information to the external reviewer. As
              a result, the IRO appeal contained no evidence or argument by N.F. in support of
              coverage for her treatment at Sunrise.
            ● When the wrong appeal arrived at the external reviewer, no one even noticed. And
              when the wrong appeal decision was returned to Premera, it too did not notice the
              error.
            ● Although it is undisputed that the IRO review was unauthorized, illegal, occurred
              outside of the administrative record, and without providing N.F. a fair opportunity
              to make her case, Defendants argue that the Court should still rely upon the
              determination!



Okla. Mar. 31, 2008), Davis v. UNUM Life Ins. Co. of Am., 444 F.3d 569, 575 (7th Cir. 2006) and Krysten C.,
supra, 2016 U.S. Dist. LEXIS 141486, 2016 WL 5934709, at *4-5.

PLAINTIFF’S RESPONSE TO DEFENDANTS’                                    Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 23 of 25                             707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                          Portland, OR 97212 503-223-7400
        Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 24 of 25



           ● Defendants then attempt to sandbag Plaintiff with previously undisclosed plan
             related documents, despite failing to produce these documents, pre-litigation and
             during discovery, in order to revive their defense.

         In sum, in few cases have a plan administrator and claims administrator so wholly failed

to conduct a full and fair review of a claim. Pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B), the

Defendants’ denial should be overturned and Defendants should be required to approve and pay

Plaintiff’s claim for Sunrise’s residential treatment in accordance with the Plan’s terms.

                                       IV. CONCLUSION

       For the foregoing reasons, Plaintiff requests that the Court deny Defendants’ Motion For

Summary Judgment and enter judgment in favor of Plaintiff.

       DATED: September 20, 2021.


                                                  MEGAN E. GLOR ATTORNEYS AT LAW

                                                     s/ Megan E. Glor
                                                  Megan E. Glor (OSB #930178)
                                                  (Admitted pro hac vice)
                                                    707 NE Knott Street, Suite 707
                                                    Portland, OR 97212
                                                    Tel. (503) 223-7400 ⧫ Fax (503) 751-2071
                                                    megan@meganglor.com
                                                  Attorneys for Plaintiff




PLAINTIFF’S RESPONSE TO DEFENDANTS’                              Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 24 of 25                       707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                    Portland, OR 97212 503-223-7400
        Case 2:20-cv-00956-JCC Document 31 Filed 09/20/21 Page 25 of 25




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 20, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

       ● Megan E. Glor
         megan@meganglor.com

       ● Eleanor Hamburger
         ehamburger@sylaw.com, matt@sylaw.com, theresa@sylaw.com

       ● Gwendolyn C. Payton
         GPayton@kilpatricktownsend.com, abianco@kilpatricktownsend.com,
         irountree@kilpatricktownsend.com

       ● Richard E. Spoonemore
         rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
         theresa@sylaw.com

       ● Devin Mark Smith
         devinsmith@dwt.com

       ● Christine Hawkins
         christinehawkins@dwt.com

and I have mailed by United States Postal Service the document to the following non-CM/ECF
participants:

       ● (No manual recipients)

       DATED: September 20, 2021, at Portland, Oregon.

                                             s/ Megan E. Glor
                                            Megan E. Glor
                                            megan@meganglor.com




PLAINTIFF’S RESPONSE TO DEFENDANTS’                           Megan E. Glor, Attorneys at Law
MOTION FOR SUMMARY JUDGMENT - Page 25 of 25                    707 NE Knott Street, Suite 101
[Case No. 2:20-cv-00956-JCC]                                 Portland, OR 97212 503-223-7400
